            Case 1:19-cv-02443-RDM Document 23 Filed 11/08/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                           Case No. 1:19-cv-02443-RDM

            v.

 JONES DAY, STEPHEN J. BROGAN,
 and BETH HEIFETZ,

      Defendants.



         REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE SURREPLY

       1.        Jones Day’s reply marked an astonishing desertion of its opening brief. It is beyond

genuine dispute that the reply “in fact raises arguments or issues for the first time” and “expand[s]

the scope of the issues presented.” Dkt. 22 at 1. Though Plaintiffs’ motion identified ten new

arguments (Dkt. 21), Jones Day only tries to justify one of those late arrivals: Its argument that it

actually does require new mothers to stop taking sex-based “disability” leave once they are able to

work, rather than giving them eight weeks of sex-based leave regardless of disability. Dkt. 22 at

2-3; see, e.g., Reply 3. But Jones Day does not dispute that it failed to raise this argument in its

opening brief, or that it readily could have raised it—and surely would have, if the argument had

any basis in reality. See also Surreply 2-3, 7-9; MBI Group, Inc. v. Credit Foncier Du Cameroun,

616 F.3d 568, 575 (D.C. Cir. 2010) (arguments first raised in reply are forfeited).

       2.        Since Plaintiffs had no prior opportunity to provide their position on what is now

Jones Day’s principal argument, it stands to reason that a surreply setting forth that position “would

be helpful to the resolution of the pending motion” (Dkt. 22 at 1)—though of course the Court
            Case 1:19-cv-02443-RDM Document 23 Filed 11/08/19 Page 2 of 5



could simply ignore the forfeited new issue. Jones Day does not seriously contend that the

proposed surreply is unhelpful: Its ostensible argument on that point (Dkt. 22 at 2-3) is just a rehash

of its new merits argument. Jones Day’s felt need to shore up its reply brief with such a filing—

really an unacknowledged “sur-sur-reply”—betrays its concern that Plaintiffs’ proposed surreply

may be all too helpful to the Court in disposing of the reply’s meritless new contentions.

       3.       Jones Day’s latest filing also struggles hard to reframe the narrative and situate

Plaintiffs as the ones who “continuously raise new arguments.” Dkt. 22 at 2. It does not succeed.

       a.       Either Jones Day gives new mothers eight weeks of extra sex-based leave or it does

not. That is a question of fact, as Jones Day acknowledges. Reply 6 (calling Plaintiffs’

understanding of Jones Day’s policy “factually unreasonable”); Reply 7 (twice more calling Jones

Day’s policy a matter of “fact”). By contrast, “the issue about the legality of [such a] policy is a

question of law,” as “Plaintiffs have consistently maintained.” Dkt. 22 at 3 (emphasis added).

       Until Jones Day filed its reply brief, the legal question (whether giving mothers the extra

sex-based leave regardless of disability is lawful) was the only question at issue. The factual

question (whether Jones Day does so) was undisputed: Jones Day had never cast the slightest doubt

on Plaintiffs’ clearly expressed understanding of its policy and, indeed, had consistently admitted

(including in its written family leave policy and through its Human Resources Director) that it

gives mothers eight extra weeks of paid leave. Surreply 2, 7-9; see also MTD 11 (acknowledging

“the eight weeks of disability leave that the [f]irm provides to biological mothers”).

       After watching Plaintiffs dismantle its legal position in their opposition brief, however,

Jones Day tried to “switch horses” (Dkt. 22 at 3). It changed up its staffing of the case, discarded

its arguments on the legal question, and “attempt[ed] to manufacture factual issues” (Dkt. 22 at 2):

While its opening brief averred that “the underlying dispute [about its policy] is purely legal”




                                                  2
         Case 1:19-cv-02443-RDM Document 23 Filed 11/08/19 Page 3 of 5



(MTD 17 (emphasis added)), its reply asserted for the very first time that “Plaintiffs’ challenge to

the [f]irm’s policies rests on … a factually unreasonable premise” (Reply 6). “Major tactical

reversal” (Dkt. 22 at 3) is an understatement.

       b.      By contrast, Jones Day’s assertion that Plaintiffs have “recharacterized” their

position rings hollow. Jones Day pretends that Plaintiffs only “now” claim that they are not

challenging its written short-term disability policy. Dkt. 22 at 2. The truth—as Jones Day recently

admitted (Reply 4)—is that Plaintiffs have never complained about that.

       Jones Day also asserts that Plaintiffs are “attempting to manufacture factual issues” by

contending that its “‘actual policy’ somehow differs from its ‘written policies.’” Dkt. 22 at 2. But

Jones Day’s actual policy is to give mothers 18 weeks of paid leave (compared to ten weeks for

fathers). See Compl. ¶¶ 110-16; Surreply 2-3, 8-9. And its written family leave policy says exactly

that—making it an accurate admission by Jones Day that it gives women an extra eight weeks of

leave regardless of disability. See Surreply 7-8.

       In truth, it is Jones Day that is striving mightily to distinguish its written policies from its

actual policy, asserting that the written policies compel dismissal even though Plaintiffs squarely

allege—and everyone on both sides knows perfectly well—that “[t]he reality is that Jones Day

provides ‘the eight weeks’ of ‘disability leave’ … to all biological mothers without regard for how

long they are disabled from performing legal work.” Compl. ¶ 112; see Surreply 8-9. But though

the written family leave policy is a damning admission by Jones Day, dismissal would be

inappropriate no matter what the written policy said. With or without that written admission, the

Complaint more than adequately alleges that Jones Day actually has the policy that Plaintiffs




                                                    3
            Case 1:19-cv-02443-RDM Document 23 Filed 11/08/19 Page 4 of 5



challenge. See Surreply 3, 9.1

       c.       Jones Day also accuses Plaintiffs of switching “from a facial legal challenge to an

as-applied factual one.” Dkt. 22 at 3. Jones Day appears to misconceive what an as-applied

challenge is, and the challenge has only become “factual” inasmuch as Jones Day has conjured up

a factual dispute about its (previously conceded) policy. To the extent that Jones Day uses the

term “facial” to refer to a challenge solely to a written text, Plaintiffs have never suggested that

their challenge was so limited. The Complaint is clearly focused on “reality,” not just a written

policy read in a vacuum. See Compl. ¶¶ 104-35. In all events, any “distinction [between facial

and as-applied] goes to the breadth of the remedy employed by the Court, not what must be pleaded

in a complaint.” Citizens United v. FEC, 558 U.S. 310, 331 (2010).

       d.       As for Jones Day’s ad hominem closing paragraph, the Court can judge for itself

which parties appear to have acted precipitately and are “now left to develop post hoc rationales

for their conduct” (Dkt. 22 at 3).




 1
   Even considered on its own terms, Jones Day’s tardy “eisegesis” of its written family leave
policy requires that the phrase “the [f]irm will provide mothers eight weeks of paid leave under
the [disability] policy” (Dkt. 1-1 at 3) mean that the eight weeks of extra leave are, in some
metaphysical sense, “conferred” by the disability policy—and thus do not actually exist because
they are mentioned only in the family leave policy, not in the disability policy. See Dkt. 22 at 2;
Reply 4. But that phrase is more sensibly understood to mean (for example) that the eight weeks
of sex-based leave are deemed to be paid under the disability policy for some esoteric
administrative or bookkeeping or tax purpose known only to Jones Day and its third-party
administrator. Or it could merely mean that the eight weeks count against Jones Day’s 13-week
cap on disability leave at full pay (Dkt. 1-1 at 4), thereby limiting how long Jones Day would keep
a badly disabled new mother on its payroll. Or the reference to the disability policy could be a
product of its Human Resources Director’s misguided theory (based on her mischaracterizations
of Guerra, Johnson, and the EEOC guidance) that giving extra leave to women is lawful so long
as it is labeled “disability leave.” See Dkt. 15-1 at 2. Unlike Jones Day’s self-serving and
implausible interpretation, these readings would not raise the question (which Jones Day has yet
to take on) of why the written family leave policy would so badly mischaracterize the written
disability policy. See also Surreply 7-8.


                                                 4
       Case 1:19-cv-02443-RDM Document 23 Filed 11/08/19 Page 5 of 5




/s/ Julia Sheketoff                        /s/ Mark C. Savignac
Julia Sheketoff (pro se)                   Mark C. Savignac (pro se)
1112 M St. NW #411                         1112 M St. NW #411
Washington, D.C. 20005                     Washington, D.C. 20005
(202) 567-7195                             (217) 714-3803
sheketoff@gmail.com                        marksavignac@gmail.com
D.C. Bar No. 1030225                       D.C. Bar No. 995367

November 8, 2019




                                    5
